Citation Nr: 0632877	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of being 
exposed to the death of others during service.  Specifically, 
he reports that, while serving in Germany, he witnessed 
stabbings on two occasions and that he was subsequently a 
passenger in an automobile accident, in which 4 or 5 people 
in the other car died.  

He also reports being diagnosed and treated for PTSD by a 
private clinician, whose records have not been obtained.   

In accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), the AMC 
should attempt to obtain the pertinent legal and medical 
records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
releases from the veteran, request a 
complete copy of his private treatment 
records from the provider identified in 
the claims file in the document dated 
October 19, 2006.

2.  Request military authorities 
provide copies of any official records 
on the following incidents:  

a.  The stabbing of a German civilian, 
in 1973, at a club in Vilseck, Germany, 
by E4 John Harris.  
b.  The stabbing, in 1974, of a soldier 
known as "Jersey" assigned to the 
663rd, at the same club in Vilseck, 
Germany.  
c.  A motor vehicle accident, in 1974, 
in which several German civilians were 
killed.  E4 James Dixon was reportedly 
convicted of manslaughter and 
imprisoned at Ft. Leavenworth, Kansas.  

If military authorities request any 
additional identifying information, the 
request should be forwarded to the 
appellant.  

3.  If military authorities verify any of 
the veteran's alleged stressors, schedule 
him for a PTSD examination.  The claims 
file should be provided to the examiner 
and reviewed.  The examiner must be 
alerted as to the particular stressors 
that have been verified.  Based on the 
examination, an opinion is requested as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's PTSD symptomatology is 
related to the specific, verified 
stressor.  If other causes exist for the 
diagnosis, those should be so noted.  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


